Citation Nr: 0211484	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  95-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Providence Regional Office (RO) April 1994 decision which 
denied service connection for PTSD.  In January and December 
1997, the case was remanded to the RO for additional 
development of the evidence.  

This case was the subject of a May 2001 Order of the Court of 
Appeals for Veterans Claims, vacating a prior Board decision 
and ordering the readjudication below.  


FINDINGS OF FACT

1.  The veteran served with the 46th Engineer Battalion 
(Construction) in Vietnam; his military occupational 
specialty was carpenter; he did not sustain any combat wound 
or injury, and was not awarded any combat-related military 
decoration.

2.  The service records do not show that he engaged in combat 
with the enemy, nor do they substantiate the occurrence of 
the claimed in-service stressors necessary to support a 
diagnosis of PTSD.

3.  The preponderance of the medical evidence shows that the 
veteran does not have PTSD as a result of military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law has undergone significant change during the pendency 
of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  VA has recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
These new provisions of law redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the April 1994 rating decision, the December 1994 
statement of the case, multiple supplemental statements of 
the case (the most recent of which was issued in January 
2000), numerous letters sent to the veteran by the RO, and 
the Board's January and December 1997 remands and now-vacated 
April 2000 decision adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  He was 
provided notice on multiple occasions of the laws and 
regulations setting forth the requirements for service 
connection for PTSD.  In addition, pursuant to a December 
1997 Board remand, the RO contacted the veteran by letter in 
December 1997 and asked him to identify all medical providers 
who treated him for PTSD, so that the RO could assist him in 
obtaining the records, and to specifically describe his 
claimed PTSD stressors.  The veteran has been made aware of 
and was notified of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The veteran identified the medical providers who 
had treated him for PTSD, he submitted a more specific 
stressor letter in January 1998, and in December 1998 the 
USACRUR provided extensive documentation pertaining to the 
veteran's unit in Vietnam.  The RO obtained all of the 
identified medical records.  After the case was remanded by 
the Board in January and December 1997 for additional 
development of the evidence, the RO obtained an additional 
medical opinion.  Multiple VA medical opinions have been 
obtained in this case.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board concludes that the 
medical opinions obtained by the RO, in conjunction with the 
other information of record, provides sufficient competent 
medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.

I.  Factual Background

The veteran's service medical records do not reveal any 
report or clinical findings indicative of PTSD; his records 
show that he served with the 46th Engineer Battalion in 
Vietnam from April 1970 to March 1971; his military 
occupational specialty was carpenter; he did not sustain any 
combat wound or injury and was not awarded any combat-related 
decoration.

VA medical records from August 1991 to March 1994 reveal 
intermittent treatment for psychiatric impairment as 
manifested by symptoms including mood swings, outbursts of 
anger and violence, irritability, and paranoia. During 
treatment, various disabilities were diagnosed including 
bipolar disorder, PTSD, mixed personality disorder, 
polysubstance abuse, dysthymia, major depression, and 
schizophrenia.

In a March 1994 letter, the veteran's mother indicated her 
belief that he was involved in combat in Vietnam, as she 
received from him audio-taped messages where she heard 
various background "war noises," gunfire, etc.; reportedly, 
she also received pictures with him standing next to dead 
bodies.  She suggested that she destroyed all such material 
shortly after receipt as it was very distressing to her.

In a March 1994 letter, the veteran's "wife of 20 years" 
indicated that she had known him for about 30 years, that he 
was a normal, well-adjusted person prior to active service, 
that she did not keep in touch with him while he was in the 
service, and that he returned a changed man.  After service, 
he reportedly abused drugs and alcohol and displayed 
irrational and unusual behavior. She indicated that she 
talked with him a lot about his wartime experiences and saw 
numerous pictures from Vietnam in which he stood next to 
bodies of dead people (the pictures were reportedly destroyed 
over the years).

On VA psychiatric examination in March 1994, the examiner 
indicated that it was difficult to evaluate the veteran 
because he had difficulty expressing himself, describing his 
symptoms, and he had limited intellectual functioning; he was 
tense throughout the interview and unable to explain what he 
meant by his perceived symptoms including depression, 
nervousness, frustration, and confusion.  He indicated that 
he had one year of combat service in Vietnam, but denied 
receiving any combat wound or injury.  He stated that he 
experienced nightmares and day-dreams about Vietnam but was 
unable to describe the content of any such dreams.  On 
examination, the examining physician indicated that the only 
objectively demonstrable psychiatric disability consisted of 
moderate dysthymia; an anxiety disorder appeared to be 
present as he was tense and frequently tapped his fingers 
throughout the interview; a diagnosis of bipolar disorder 
could not be confirmed, and a diagnosis of PTSD could not be 
established.  The veteran reportedly appeared to have a mixed 
personality involving both borderline and paranoid features, 
and borderline intellectual functioning.

On VA psychiatric examination in September 1995, including a 
review of the claims file, the examiner indicated that it was 
difficult to examine the veteran as much of the information 
(reported by the veteran and contained in the claims file) 
was vague.  On examination, major depression with psychotic 
features, alcohol abuse in remission, and dependent 
personality disorder were diagnosed.

In October 1995, the veteran's treating VA psychologist 
indicated that he received PTSD therapy for a year, and that 
he was diagnosed with bipolar disorder and PTSD (treated with 
medication); she suggested that his symptoms of distress and 
intrusive thoughts were related to his Vietnam experience.

VA medical records from March 1994 to January 1998 reveal 
intermittent treatment associated with symptoms including 
irritability, depression, anhedonia, nightmares, auditory and 
visual hallucinations, and suicidal and homicidal ideation.  
During treatment, various disabilities and impairments were 
diagnosed, including PTSD; it was indicated that the veteran 
sought service connection for PTSD but had difficulty 
documenting the occurrence of his alleged in-service 
stressors giving rise to that disorder.  On psychological 
evaluation in March 1994 (including a review of his service 
records), it was noted that he served with the 46th Engineer 
Battalion in Vietnam, reportedly as a "combat engineer," and 
his duties consisted of building roads and bridges, driving 
trucks, guard duty, and air compression operation in the Long 
Binh area from April 1970 to March 1971; he indicated that he 
was exposed to enemy attack, participated in mine sweep 
missions, was often under sniper attack, was in fear for his 
life, ran over a jeep with his 20-ton utility truck 
(reportedly killing some people in the jeep), observed a 
soldier jump out of a truck injuring himself, and saw 
numerous dead bodies killed by mine explosions; he was unable 
to recall any casualties and was never wounded himself.  On 
evaluation, PTSD, polysubstance abuse in remission, and 
bipolar disorder were diagnosed.

Subsequent to the December 1997 remand, the RO requested the 
veteran to describe in as much detail as possible the nature 
of his claimed in-service stressors.  In a January 1998 
letter, he indicated (essentially reiterating previous 
contentions regarding the occurrence of the claimed 
stressors) that he was a heavy truck driver in the 46th 
Engineer Battalion in Vietnam.  He reported that he was 
exposed to enemy fire; that, on or about July 4, 1970, he was 
required to move bodies of people (including children) who 
were killed in a bus accident; and, that in about November 
1970, he ran over a Vietnamese jeep with his truck, killing 
two of the three occupants of the jeep.

In May 1998, the RO requested the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly the U.S. 
Army & Joint Services Environmental Support Group), to 
provide any information/records which may document the 
veteran's involvement in combat in Vietnam and/or the 
occurrence of his claimed in-service stressors.

A December 1998 report from USASCRUR, including operational 
reports from the 46th Engineer Battalion (Construction) for 
May 1970 to April 1971 (during the veteran's service in 
Vietnam), and daily staff journals from the 159th Engineer 
Group (the higher headquarters of the 46th Engineer 
Battalion), for the period July 1 to July 7, 1970, reveals 
that the 46th Engineer Battalion performed various heavy 
construction operations (including in its mission statement 
the tasks of constructing and rehabilitating various 
facilities in the rear area of the combat zone and assisting 
in emergency recovery operations) in Vietnam.  The report 
shows that the 46th Engineer Battalion was involved in minor 
enemy activity only, including the detonation of two (2) 
anti-tank mines, with no direct enemy contacts.  The report 
also describes, in detail, the combat/operational support and 
heavy construction activities and projects in which the 
battalion was involved during the reporting period, including 
excavation and quarry production, as well as the 
prefabrication of numerous revetments, bunkers, earth berms, 
4-hole latrines, 6-head shower facilities and water towers.

On VA psychiatric examination in February 1999, performed by 
a board of two psychiatrists in conjunction with a review of 
the entire claims file and the pertinent history, it was 
indicated that the veteran carried diagnoses of 
schizoaffective disorder and PTSD.  The veteran reported 
experiencing a variety of psychiatric symptoms including 
paranoia, psychosis, auditory hallucinations, sleep 
disturbance, distressing dreams, and avoidance of stimuli 
("Orientals") reminding him of Vietnam (but it was also noted 
that he was rather schizoid, as he seemed to avoid 
everybody).  The examiners noted that the veteran had a long 
history of schizoaffective disorder complicated by his abuse 
of alcohol, cannabis and other drugs; he carried a diagnosis 
of PTSD and had some symptoms, notably sleep disturbance, 
dreams, isolation, and intrusive thoughts; however, many of 
his symptoms reportedly could be explained by his 
schizophrenia or schizoaffective disorder; therefore, it was 
indicated that he did not meet the diagnostic criteria for 
PTSD.  He also appeared to have some intellectual or 
cognitive difficulty which probably pre-dated his active 
service (given his difficulties in school and at the 
present); he had a marked lack of affect and appeared 
anxious, but was not distressed.  Schizoaffective disorder, 
not related to active service, was diagnosed.

VA medical records from January 1998 to September 1999 reveal 
intermittent treatment associated with numerous symptoms and 
illnesses including the veteran's psychiatric disability, 
diagnosed as PTSD and schizophrenia.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also, 38 C.F.R. § 3.304(d) (2001).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in substantiating a claim for service 
connection for PTSD.  It was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) & (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283 
(1994).  However, the Court has recently held that the Board 
may not rely strictly on combat citations or the veteran's 
MOS to determine if he engaged in combat; rather, other 
supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of such service.  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

III.  Analysis

Based on the foregoing, the Board finds that service 
connection for PTSD is not warranted.  Although the post-
service medical evidence of record reveals occasional 
diagnoses of PTSD and suggests a nexus between that disorder 
and the veteran's claimed combat-related stressors, there is 
no credible evidence to support his assertions with respect 
to the occurrence of the specific events described by him. RO 
attempts to verify the occurrence of the claimed stressors 
have not been successful; the USASCRUR report shows that the 
46th Engineer Battalion had only some minor enemy activity 
during his period in Vietnam, and it does not verify the 
occurrence of the alleged stressors described by the veteran 
or indicate conditions of service consistent with the 
veteran's claimed stressors.  Contemporaneous evidence 
including the USASCRUR report and the veteran's service 
records show that his military duty in Vietnam involved a 
variety of general construction activities, and there is no 
indication that he engaged in any combat.

The veteran's mother and spouse have indicated their belief 
that he was involved in combat in Vietnam, as they report 
seeing various photographs and his mother reports hearing 
audio-tapes containing background "war noise."  However, the 
Board finds more persuasive contemporaneous service records 
which do not support his in-service stressor contentions and 
collectively indicate that he did not have combat service; 
his mother's and spouse's letters are dated more than 30 
years after his Vietnam service.  This remote recollection of 
events does not carry the same weight as documentation 
proximate to the event, such as the veteran's service 
personnel documentation and the records obtained by USACRUR.  
The Board acknowledges that the evidence on which the 
veteran's mother and spouse ascertained his combat 
involvement (pictures and audio tapes) have been destroyed 
and cannot be now evaluated.  Still, the evidence of record 
fails to show that the veteran was engaged in combat with the 
enemy.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board has the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The Board is aware that PTSD was diagnosed on several 
occasions during various post-service treatment sessions, as 
discussed above, and a VA psychologist indicated in March 
1994 that the onset of the disorder was related to 
specifically enumerated traumatic events in Vietnam.  
However, the preponderance of the medical evidence, as 
weighed by the Board, indicates that the veteran does not 
have PTSD.  The Board observes that at the time of VA 
psychiatric examination, performed in March 1994 and 
September 1995, neither of the examining psychiatrists could 
establish a diagnosis of PTSD (of service origin or 
otherwise).  More recently, the veteran was examined and the 
entire claims file was reviewed by a board of two VA 
psychiatrists in February 1999.  The examiners acknowledged 
the fact that a diagnosis of PTSD was contained in the record 
and they confirmed the presence of some symptoms consistent 
with PTSD.  However, following a thorough review of the 
claims file and a complete psychiatric examination, only 
schizoaffective disorder (not causally related to service) 
was diagnosed; the examiners clearly opined that the 
diagnostic criteria for PTSD were not met.  The Board 
considers this the most thorough, well-reasoned, and 
therefore the most probative, medical opinion of record. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case, as here, where the 
weight of the evidence is to the effect that the veteran did 
not engage in combat with the enemy, the evidence does not 
show that the claimed in-service stressors actually occurred, 
and the criteria for a diagnosis of PTSD were not met on 
recent VA psychiatric examination performed in conjunction 
with the two psychiatrists' review of the entire claims file 
in February 1999.

In sum, the claim for service connection for PTSD is denied 
on two separate grounds.  First, the strong preponderance of 
the evidence shows that the veteran did not service in combat 
and that his claimed stressors did not actually occur.  
Second, the strong preponderance of the competent medical 
evidence shows that the veteran does not have PTSD.  


ORDER

The claim for service connection for PTSD is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

